Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney Richard S. Swope (Reg. No. 53,663) on May 11, 2021.

3. 	The claims have been amended as follows:

(currently amended)  A method for sharing and updating information between a plurality of electronic devices, each electronic device having the ability to determine its geographical location, the method comprising:  
storing a first geographical location of a first device in a first counter, said first counter comprising a first field to store the first geographical location, wherein the first data field is stored in memory and is identified by a tag;  

wirelessly sending the second geographical location of the first device to a second device, said second device wirelessly receiving the second geographical location from the first device and storing the second geographical location in a second counter, said second counter comprising a second data field to store the second geographical location, wherein the second data field is stored in memory and is identified by a tag;
determining the second device’s current geographical location;
storing the second device’s current geographical location in a third field in the second counter; and
wirelessly sending the second device’s current geographical location to the first electronic device.

 (Cancelled).  

(Currently Amended)   The method of claim 1, further comprising:
the first electronic device storing the received second device’s current geographical location in a received data field in the first counter.

1, further comprising a third electronic device, the third electronic device wirelessly receiving the geographical location from at least one of the first or second electronic device.

16. (Currently Amended)  A system for sharing and updating information between a plurality of electronic devices, the system comprising:
a plurality of electronic devices, each electronic device comprising:
 a determiner;
one or more processors; and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the plurality of electronic devices to:
store a first geographical location of a first electronic device in a first counter, said first counter comprising a first field to store the first geographical location, wherein the first data field is stored in memory and is identified by a tag; 
associate an event with said first counter; updating the first data field upon occurrence of said event, wherein said updating the first data field comprises determining a second geographical location of the first device, and storing the second geographical location in the first field;
wirelessly send the second geographical location of the first device to a second device, such that said second device wirelessly receives the second geographical location from the first device and stores the second geographical location in a second counter, said second counter comprising a second data field to store the second geographical location, wherein the second data field is stored in memory and is identified by a tag; 
determine the second device’s  current geographical location;
store the second device’s current geographical location in a third field in the second counter; and
wirelessly send the second device’s current geographical location to the first electronic device.

17. 	 (Currently Amended)  The system of claim 16, wherein the 

21. 	(Currently Amended)  The system of claim 16, wherein the geographical location determiner s a geographical position using a geographical positioning system.
geographical location determiner s a determine geographical position by prompting the user to enter a location.

23. 	(Currently Amended) The system of claim 16, wherein the geographical location determiner s a geographical position by prompting a user to select from a list of locations.

24. 	(Currently Amended) The system of claim 16, wherein the geographical location determiner s a geographical position using radio signals. 

25. 	(Currently Amended)  The system of claim 16, wherein the computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the plurality of electronic devices to further:


send a notification to at least one of the electronic devices of the plurality of electronic devices.

Allowable Subject Matter
 	Claims 1 and 3-26 are allowed. Claim 2 is cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant’s independent claims, “sharing and updating information between a plurality of electronic devices, each electronic device having the ability to determine its geographical location, the method comprising: storing a first geographical location of a first device in a first counter, said first counter comprising a first field to store the first geographical location, wherein the first data field is stored in memory and is identified by a tag; associating an event with said first counter; updating the first data field upon occurrence of said event, wherein said updating the first data field comprises determining a second geographical location of the first device, and storing the second geographical location in the first field; wirelessly sending the second geographical location of the first device to a second device, said second device wirelessly receiving the second geographical location from the first device and storing the second geographical location in a second counter, said second counter comprising a second data field to store the second geographical location, wherein the second data field is stored in memory and is identified by a tag; determining the second device’s current geographical location; storing the second device’s current geographical location in a third field in the second counter; and wirelessly sending the second device’s current geographical location to the first electronic device”.

.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163